GUNTHER, Judge.
We reverse the final judgment entered in favor of the insurer following cross mo*876tions for summary judgment and do so on the authority of Ohio Casualty Insurance Co. v. Fike, 304 So.2d 136 (Fla. 4th DCA 1974), and Hines v. Wausau Underwriters Insurance Co., 408 So.2d 772, 774 (Fla. 2d DCA 1982). Accordingly, we hold that Bruce Gritter is a named insured under the policy of insurance and is entitled to uninsured motorist coverage without regard to the particular vehicle involved in the accident that resulted in his injuries.
REVERSED AND REMANDED.
LETTS and STONE, JJ., concur.